Citation Nr: 0014164	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-09 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

REMAND

The veteran had active military service from August 1969 to 
July 1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which assigned a 30 percent 
disability rating for the veteran's service-connected PTSD.

In 1999, the Board remanded this case to provide the veteran 
a hearing in accordance with his request.  In December 1999, 
a hearing was held before the undersigned, who is the Board 
member making this decision and who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 1999).

Additional evidentiary development is needed prior to further 
disposition of this claim.  First, the veteran has been 
receiving treatment for his PTSD at the VA Medical Center in 
Tampa since 1996.  However, the RO requested his records from 
the Bay Pines facility, which did not have any treatment 
records.  The veteran testified in 1999 that he is now 
receiving VA treatment on a regular basis.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the RO 
must obtain the veteran's VA records.

Second, VA regulations require that a physical examination be 
conducted when evidence indicates that there has been a 
material change in a disability or where it is necessary to 
determine the current severity of a disability.  38 C.F.R. 
§ 3.327(a) (1999).  The last VA examination of record was 
conducted in 1998.  It is necessary to provide the veteran 
another VA examination to evaluate the current severity of 
his service-connected PTSD since he testified that this 
condition has worsened, requiring regular outpatient 
treatment, unlike his situation in 1998 when he received 
treatment only as needed.  See Snuffer v. Gober, 10 Vet. 
App. 400, 402-403 (1997); see also Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) ("where the record does not adequately 
reveal the current state of the claimant's disability and the 
claim is well grounded, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination").  Therefore, an examination is needed.

At the hearing in 1999, the veteran presented some documents 
concerning absences from employment.  While this case is in 
remand status, the RO should advise him that he should submit 
any additional documentation about missing work that would 
support his contention that this was the result of his PTSD.

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's medical records from 
the VA Medical Center in Tampa for all 
treatment since 1996.

2.  Advise the veteran that he should 
submit any additional documentation about 
his time missed from work in 1999 that 
would support his contention that this 
was the result of his PTSD.

3.  After obtaining the veteran's VA 
treatment records, schedule him for a VA 
psychiatric examination to evaluate his 
PTSD.  It is very important that the 
examiner be provided an opportunity to 
review the claims folder and a copy of 
this remand prior to the examination.  
The examiner should indicate in the 
report that the claims file was reviewed.  

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected PTSD.  It is requested that a 
Global Assessment of Functioning (GAF) 
score be assigned consistent with the 
American Psychiatric Association:  
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV).  It is requested that the VA 
examiner discuss the prior medical 
evidence regarding the veteran's service-
connected PTSD and reconcile any 
contradictory evidence regarding the 
level of his occupational impairment and 
any prior medical findings.  A complete 
rationale for any opinion expressed 
should be provided.

4.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the examination 
report includes fully detailed 
descriptions of all opinions requested.  
If it does not, it must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2 (1999).

5.  Thereafter, readjudicate the 
veteran's claim for an increased rating 
for PTSD, with application of all 
appropriate laws and regulations and 
consideration of the additional evidence 
developed upon remand.  

6.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative an adequate 
supplemental statement of the case.  
Allow an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this case as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




